Citation Nr: 1800766	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to February 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in September 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires a new medical opinion because the existing opinions are inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, an October 2016 VA examination was conducted and an opinion against direct and secondary service connection was rendered.  The Board finds the rationale for the opinion is inadequate because it states a conclusion without a reasoned medical explanation connecting the facts.  Specifically, the opinion states that since there is no evidence of bilateral foot condition complaints or treatment in the service treatment records, there is insufficient evidence to indicate the conditions originated in service.  The examiner does not take into account the Veteran's statements that he experienced pain and sought treatment during and after service.  In addition, the examiner did not address aggravation for the Veteran's secondary service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  The examiner should review the Veteran's claims file and provide a clinical opinion as to the following:

a.  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed bilateral foot disabilities (hammer toes, claw foot, plantar fasciitis, and chronic strain) had clinical onset during the Veteran's active duty or are otherwise related to such service.

b.  Whether the Veteran's bilateral foot disability is at least as likely as not caused by his service connected left ankle disability or residual peroneal nerve damage disability.

c.  Whether the Veteran's bilateral foot disability is at least as likely as not aggravated (chronically worsened) by his service connected left ankle disability or residual peroneal nerve damage disability.


The examiner should consider the pertinent evidence to include: the service treatment records, post service records, the Veteran's statements, and the article the Veteran submitted from Internet research, which indicate that symptoms of peroneal nerve dysfunction include weakness of the feet, walking abnormalities, foot drop, a slapping gait, and toes dragging while walking.  See http://www.acsneuro.com/conditions_and_treatments/peripheral_nerves_detail/peroneal_nerve_dysfunction. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

2.  Thereafter, the RO should readjudicate the issue on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


